Citation Nr: 0113559	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Bell's Palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim for entitlement to service connection for Bell's Palsy.


REMAND

The veteran has requested service connection for 
schizophrenia on numerous occasions and been denied by the 
RO.  In August 1999, the veteran requested that his claim for 
service connection be reopened, but listed facial nerve 
damage secondary to Bell's Palsy as his disability.  The RO 
responded by requesting information from the veteran 
regarding treatment for Bell's Palsy from the time of 
discharge through the present as well as evidence showing a 
current disability.  The veteran forwarded duplicates of 
medical treatment records for schizophrenia and a vision 
disorder.

In October 1999, the RO found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for Bell's Palsy.  The Board notes, 
however, that the RO has at no time prior to October 1999 
addressed the issue of service connection for Bell's Palsy on 
the merits.  The issue of service connection for impaired 
vision, however, was denied in a July 1996 rating.  
Nevertheless, it is not clear that the veteran is asserting 
that impaired vision is his only residual of Bell's Palsy.  
As such, the Board finds that the RO mischaracterized the 
issue before it and, consequently, the issue certified for 
appeal.  

Based on the evidence as outlined above, the Board finds that 
the RO's characterization of the veteran's request for 
service connection for Bell's Palsy as a reopened claim is 
incorrect and the level of review applied by the RO is deemed 
inadequate to meet VA's duty to adjudicate all claims in a 
fair and proper manner.


Thus, this matter must be REMANDED for the following action: 

Following any development deemed 
warranted, the RO should consider the 
veteran's August 1999 request to reopen 
his claim for service connection as an 
initial claim for service connection for 
Bell's Palsy and review said claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
outlining all appropriate law and 
regulations regarding a review on the 
merits.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


